846 F.2d 74Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Maurice J. BUSH, Defendant-Appellant.
No. 87-7701.
United States Court of Appeals, Fourth Circuit.
Submitted March 30, 1988.Decided April 29, 1988.

Maurice J. Bush, appellant pro se.
N. George Metcalf, Assistant U.S. Attorney, for appellee.
Before DONALD RUSSELL, ERVIN, and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Maurice J. Bush, a federal inmate, filed this motion to vacate sentence under 28 U.S.C. Sec. 2255 attacking his 1984 conviction.  At the same time, he requested appointment of counsel, and renewed his motion when the district court denied it.  From the district court's August 24, 1987, order denying appointment of counsel, Bush appeals.


2
Under 28 U.S.C. Sec. 1291, this Court only has jurisdiction to review final decisions of the district court.  A final decision disposes of all issues in dispute as to all parties.  "Federal appellate jurisdiction generally depends on the existence of a decision by the District Court that 'ends the litigation on the merits and leaves nothing for the court to do but execute the judgment.' "   Coopers & Lybrand v. Livesay, 437 U.S. 463, 467 (1978) (quoting Catlin v. United States, 324 U.S. 229, 233 (1945)).  Final judgment has not yet been entered in this case.


3
The collateral order doctrine provides a limited exception to the final judgment rule.   See Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368 (1981);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  Under the collateral order doctrine an interlocutory order may be appealed if it (1) conclusively decides the disputed issue;  (2) resolves an important issue which is separate from the merits of the case;  and (3) is unreviewable on appeal from the judgment.   Firestone, supra, at 375.


4
In Miller v. Simmons, 814 F.2d 962, 967 (4th Cir.1987), cert. denied, 56 U.S.L.W. 3267 (U.S. Oct. 13, 1987) (No. 86-7132) this Court held that a district court's decision denying a motion for appointment of counsel is not reviewable by interlocutory appeal, but remains available for review on appeal after entry of final judgment.


5
Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for lack of jurisdiction.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


6
DISMISSED.